hLOBRANO, Judge,
concurring.
I concur in the majority result for the simple reason that nothing in the City Charter prevents the mayor from delegating his authority to sign a settlement agreement to the City Attorney. That delegation seems reasonable since the City Attorney, presumably, is most familiar with the case to be settled. Furthermore, complaining after the fact about the “unfairness” of a settlement is not grounds to set it aside. Every party to a settlement is never completely satisfied. That’s why it is called a settlement and not a judgment.